
	

114 HR 4681 IH: CCAMPIS Reauthorization Act
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4681
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Ms. Duckworth (for herself and Ms. Clark of Massachusetts) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to provide greater support to students with dependents,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Child Care Access Means Parents in School Reauthorization Act or the CCAMPIS Reauthorization Act. 2.Amendments to CCAMPISSection 419N of the Higher Education Act of 1965 (20 U.S.C. 1070e) is amended—
 (1)in subsection (e)— (A)in paragraph (1), by amending subparagraph (B) to read as follows:
					
 (B)ContentsTo ensure that the reports submitted under paragraph (1) collect relevant data on the program under this section and its impact, the Secretary shall determine the contents of such reports after consultation with relevant stakeholders.
						; and
 (B)by adding at the end the following:  (3)Publication of reportsNot later than 1 year after the first report is submitted under paragraph (1), as amended by the CCAMPIS Reauthorization Act, and annually thereafter, the Secretary shall publish the reports submitted under paragraph (1) for the preceding year on the public website of the Department.
						; and
 (2)by amending subsection (g) to read as follows:  (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $67,000,000 for fiscal year 2017 and each succeeding fiscal year..
 3.Report by office of postsecondary educationNot later than 1 year after the date of enactment of this Act, the Secretary of Education (acting through the Office of Postsecondary Education) shall report to Congress on the plans of the Department of Education to better serve postsecondary students with dependents.
		
